Citation Nr: 1133090	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for PTSD.  The Veteran appealed the RO's June 2007 rating decision to the Board.

In May 2010, the Board determined that new and material evidence had been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, including PTSD and depression, and remanded the underlying claim for entitlement to service connection for an acquired psychiatric disorder to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During an April 2011 VA PTSD examination, the Veteran reported he was receiving Social Security benefits for approximately one month.  

As the Court of Appeals for Veterans Claims (Court) held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), the duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the Social Security Administration (SSA), when the VA has notice of the existence of such records.  The RO must request complete copies of the SSA records used in awarding him disability benefits.  If the RO is unable to obtain any of the above records, or after continued efforts to obtain any of the above records it is concluded that it is reasonably certain that they do not exist or further efforts to obtain them would be futile, the Veteran should be notified accordingly. See 38 C.F.R. § 3.159(e) (2010).

Accordingly, the case is REMANDED for the following action:

1. In light of the revision to 38 C.F.R. § 3.307, the RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2002).

2. The RO should obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the Veteran's psychiatric disorder(s), if any, as well as copies of all medical records underlying those determinations.  If the RO cannot obtain pertinent SSA records, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

4.  After ensuring development is complete, the RO should issue to the Veteran a supplemental statement of the case (SSOC) addressing the claim for service connection for an acquired psychiatric disorder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


